


Exhibit 10.4
        




 
THIRD AMENDMENT
TO EMPLOYMENT AGREEMENT




This Third Amendment (the “Amendment”) to that certain Employment Agreement by
and between Sprint Nextel Corporation, now known as Sprint Communications, Inc.,
and Joseph J. Euteneuer made and entered into as of December 20, 2010 and
amended on November 20, 2012 and November 11, 2013 (the “Agreement”), is made
and entered into November 14, 2014 (the “Amendment Effective Date”). Certain
capitalized term shall have the meaning ascribed to them in the Agreement.


WHEREAS, the Company and the Executive desire to amend the Agreement as provided
herein.


NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements set forth herein and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the Company and the
Executive hereby restate Schedule A of the Agreement as of the Amendment
Effective Date as follows, with the only change being to replace“2014” in Item 2
with “2015”:


SCHEDULE A
With respect to the Executive’s relocation from his residence prior to the
Effective Date (his “Current Residence”) to the area surrounding the Executive’s
initial Place of Performance, the Executive shall be entitled to the benefits
under the Sprint Officer Relocation Program, effective August, 2010 (the
“Program”), except as provided below:
1.
Section 1.01 shall be modified by exclusion of reference to any benefits
excluded herein;



2.
In Section 1.05, “12-months after the effective date of job assignment” shall be
changed to “November 5, 2015;”



3.
The Executive shall not be entitled to the benefits under Section 3, Relocation
Allowance;



4.
Regardless of the established home value limit in Section 4.02 (the application
of which with respect to his Current Residence results in the Executive’s
ineligibility for Section 4, Home Selling Benefits), the Executive shall be
entitled to the benefits under Section 4.03, Reimbursable Home Selling Expenses,
as limited by Section 4.04, except that:



a.
the Third Party Company referred agent requirement shall not apply; and



b.
reimbursable broker’s commission is limited to 6%; and



c.
the exclusion in Section 4.17 for tax assistance will not apply.







--------------------------------------------------------------------------------




5.
The Executive shall not be entitled to the benefits under Section 5, Interim
Living, Section 6, Home Finding Benefits, or Section 7, Home Purchase
Assistance, except that Executive shall be entitled to benefits under Section
7.05, Normal Closing Costs;



6.
The Executive shall not be entitled to the benefits under Section 8, Renter
Benefits, or Section 11, Spouse/Partner Assistance;



7.
For avoidance of doubt, Section 9.08 modifies the limitation of Section 9.02,
and the Executive shall be entitled to two separate shipments of household
goods;



8.
Executive shall not be entitled to the benefits under Section 12.02 Gross-Up
Provision, except (a) with respect to Section 7.05 Normal Closing Costs and
Section 10 Final Move Expenses, and (b) the exclusion for “Directly Reimbursed
Home Selling Expenses” shall not apply; and



9.
Section 13.01 is not applicable in the case of a termination of employment
described in 9(b)-(e) of the Agreement.



    
In all other respects, the terms, conditions and provisions of the Agreement
shall remain the same.


IN WITNESS WHEREOF, the Company has caused this Amendment to be signed by an
officer pursuant to the authority of its Board, and the Executive has executed
this Amendment, effective as of the day and year first written above.




SPRINT COMMUNICATIONS, INC.






/s/ Sandra Price            
By: Sandra Price
                        




EXECUTIVE






/s/ Joseph J. Euteneuer        
Joseph J. Euteneuer




















Euteneuer Employment Agreement Amendment                        Page 2 of 2


